United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1728
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Juan Raul Sanchez,                      *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 13, 2001

                                  Filed: November 28, 2001
                                   ___________

Before LOKEN, HEANEY, and RILEY Circuit Judges.
                           ___________


PER CURIAM.


       Juan Raul Sanchez challenges the sentence the district court1 imposed after he
pled guilty to conspiracy to possess with the intent to distribute methamphetamine in
violation of 21 U.S.C. § 846. The district court determined Sanchez was a "minor"
participant in the crime and thus granted him a two-level downward departure.


      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
U.S.S.G. § 3B1.2(b). Sanchez argues he was merely a "minimal" participant and is
instead entitled to a four-level downward departure. U.S.S.G. § 3B1.2(a). We
disagree and therefore affirm.

      We apply a clearly erroneous standard in reviewing the factual question of
whether a defendant should be characterized as a minor or minimal participant for
sentencing purposes. United States v. Ortiz, 236 F.3d 420, 422 (8th Cir. 2001). The
defendant bears the burden of proving he is entitled to a reduction as a minor or
minimal participant. United States v. White, 241 F.3d 1015, 1024 (8th Cir. 2001).

      "The propriety of a downward adjustment is determined by comparing the acts
of each participant in relation to the relevant conduct for which the participant is held
accountable and by measuring each participant's individual acts and relative
culpability against the elements of the offense." United States v. Belitz, 141 F.3d
815, 818 (8th Cir. 1998). A departure for minor participation in the offense applies
to a defendant "who is less culpable than most other participants, but whose role
could not be described as minimal." U.S.S.G. § 3B1.2, cmt. n.3. We have previously
refused to find error in a role in the offense determination when the defendant
"seemed to be quite aware of what was happening during the drug sale." Ortiz, 236
F.3d at 422.

      Sanchez was charged with, and pled guilty to, a limited conspiracy starting on
the day he was arrested, May 10, 1999. The object of the conspiracy was to obtain
possession of methamphetamine from a motel room and to deliver it to another
person. The district court's determination that Sanchez was a minor participant in this
conspiracy was factually supported by Sanchez's advance planning and his central
role in the conspiracy, including his use of a cellular phone to communicate
information concerning the conspiracy. Sanchez's admission that he knew he was
being paid to retrieve drugs, which were later going to be sold, is sufficient
"knowledge or understanding of the scope and structure of the enterprise" for the

                                          -2-
district court to characterize him as more than a mere minimal participant in the
conspiracy. U.S.S.G. § 3B1.2, cmt. n.4. The district court's findings were not clearly
erroneous.


      Accordingly, we affirm the judgment of the district court.


      A true copy.


             Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-